Citation Nr: 0629893	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-36 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1958 until 
February 1962 and from June 1963 until June 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2003 decision of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA), Regional Office (RO) in St. Paul, Minnesota.

While the veteran is a resident of Texas, and while the 
claims file indicates that the original grant of non-service-
connected pension was issued by the RO in Houston, the claims 
file was subsequently transferred to the RO in St. Paul.

It is observed that the veteran's September 2004 substantive 
appeal included a request for a videoconference hearing.  
However, as indicated in a December 2004 report of contact, 
the veteran withdrew such hearing request.


FINDINGS OF FACT

1.  A March 1999 rating decision granted entitlement to 
nonservice-connected pension effective September 30, 1998.

2.  An award letter dated in April 1999 informed the veteran 
that the award was based on zero countable annual income, and 
instructed him to notify VA immediately if such was not the 
case.  

3.  An Improved Pension Eligibility Verification Report (EVR) 
submitted in June 2000 continued to reflect zero countable 
income.  

4.  A VA letter dated in June 2000 again informed the veteran 
that the award was based on zero countable annual income, and 
instructed him notify VA immediately if such was not the 
case.  

5.  An EVR submitted by the veteran in February 2001 
indicated income in the amount of $1099.00, from interest and 
dividends, for the year 2000.

6.  A May 2003 letter from Edward Jones Investments shows 
that the veteran had investment income dating back to at 
least June 1997.

7.  A May 2003 Financial Status Report lists $30,000 worth of 
assets from stocks and other bonds; that same report reflects 
a total monthly income of $440.00 and total monthly expenses 
of $1599.00.

8.  In a letter dated May 1, 2003, the RO informed him that 
an overpayment had occurred, in the amount of $27,956.00

9.  A September 2003 amended decision indicates that the 
veteran's overpayment was recalculated to be $12,768.00; a 
later December 2003 document indicates an adjusted 
overpayment of $11,749.00

10.  The evidence does not demonstrate that the veteran acted 
in bad faith with respect to the creation of the overpayment.  

11.  The veteran bears significant fault with respect to 
creation of the overpayment by virtue of his failure to 
timely include his investments as part of his countable 
income.

12.  No fault has been demonstrated by VA in the creation of 
the indebtedness.

13.  Recovery of the overpayment would not create an undue 
hardship.  


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2005).

2.  Recovery of an overpayment of pension benefits would not 
be against the principles of equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963(a), 1.965 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In the present case, the only claim on appeal is that of 
entitlement to a waiver of overpayment of pension benefits.  
In this regard, the United States Court of Appeals for 
Veterans Claims held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  Therefore, the VCAA (and, 
it follows, its implementing regulations) is not for 
application in this matter.

In any event, the Board points out that the RO, in the 
October 2003 decision on waiver indebtedness, in an 
accompanying letter and in a subsequent statement of the case 
issued in July 2004 has explained to the veteran the bases 
for denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim.  
The Board finds that these actions satisfy any duties to 
notify and assist owed the veteran.

Discussion

The veteran is claiming entitlement to waiver of overpayment 
of pension benefits.  

In the present case, the veteran has not contested the 
validity of the debt, and as such, this is not an issue for 
consideration in the present appeal.  Rather, the sole 
question in this adjudication is whether the veteran should 
be granted a waiver of overpayment as to such debt.  

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a).  
"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
recent decision of the Court has invalidated the use of the 
above-cited phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.

In the present case, the Board does not find any fraud, 
misrepresentation, or bad faith on the part of the veteran.  
Indeed, the veteran's failure to list his income associated 
with his account at Edward Jones Investments in his June 2000 
EVR is not found to constitute an intent to seek an unfair 
advantage, as would be required for a finding of bad faith.  
As explained by the veteran in statements dated in May 2003 
and November 2003, the dividends earned from his stocks were 
being used to repay a loan and were not actually received by 
him.  While still "income," it is plausible that the 
veteran was legitimately unaware of the need to report such 
values.  Thus, the Board will resolve doubt in the veteran's 
favor and find that there was no bad faith in the present 
case.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  There is also no showing of 
overt fraud or misrepresentation.  

In cases such as this, where there is no indication of fraud, 
misrepresentation, or bad faith in the record, the 
indebtedness shall be waived if the recovery of the 
overpayment would be against equity and good conscience.  38 
U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 (2005).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2005).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Again, the first two "equity and good conscience" elements 
for consideration under 38 C.F.R. § 1.965(a) are the fault of 
the debtor, and balancing the fault of the debtor and VA.  In 
the present case, the veteran was initially granted 
nonservice-connected pension benefits in a March 1999 rating 
decision.  He was informed of the award in a letter dated in 
April 1999.  Such letter set forth the monthly payments that 
he would receive and explained that his pension rate was 
dependent on his income.  It was further explained that his 
award was calculated based on zero countable income and the 
veteran was instructed to notify VA immediately if his income 
changed.  These instructions were repeated in a VA letter 
dated in June 2000.  Despite receiving such notice, the 
veteran did not inform VA of his income from Edward Jones 
Investments until he submitted an EVR in February 2001. The 
full nature of his investments were not disclosed until May 
2003, when the veteran submitted a VA Form 5655, Financial 
Status Report.  Thus, it is clear that there is significant 
fault on the part of the veteran.  By contrast, the evidence 
of record does not reveal fault on the part of VA.  Indeed, 
had the veteran immediately reported his change in income, as 
he was instructed to on multiple occasions, the current 
overpayment would have been avoided.  

In sum, the veteran was at fault for not timely notifying VA 
of his income in the form of investments.   No corresponding 
fault on the part of VA  has been persuasively demonstrated.  
Thus, considerations of fault fail to support the veteran's 
request for a waiver of overpayment.  

The third element to be addressed in considering equity and 
good conscience is "undue hardship," described as "[w]hether 
collection would deprive debtor or family of basic 
necessities."  38 C.F.R. §1.965(a)(3).  

A May 2003 Financial Status Report reflects a total monthly 
income of $440.00 and total monthly expenses of $1599.00.  
However, that same report also shows $30,000 worth of assets 
from stocks and other bonds.  Because the veteran can cover 
his expenses by liquidating his stocks and bonds, hardship is 
not demonstrated here.  

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  Such has not been demonstrated here.  The 
purpose of the award of pension benefits was to supplement 
the veteran's income, once the criteria for such nonservice-
connected pension were met.  Once the veteran received income 
from other sources, such payments were supposed to be reduced 
at that time.  Thus, recovery of the overpayment would not be 
self-defeating but would rather affirm the intended purpose 
of the pension award as understood by all parties involved.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  In the present case, a VA accounting in 
September 2003 revealed that the veteran had been paid 
$45,650.00 in benefits while he should have been paid 
$32,882.00.  Thus, he received 
$12, 768.00 that he was not entitled to.  (A subsequent 
December 2003 document indicated that the overpayment was 
adjusted to $11,749.00.)  It stands to reason, that, since 
repayment of the debt would not result in undue hardship, a 
waiver of the indebtedness here would result in unfair gain.  
The veteran received monies to which he was not entitled, and 
in fairness such monies should be remitted where the 
financial resources are available to do so, as here.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  The veteran has not 
claimed that he relinquished any right or incurred any legal 
obligation or that he relied upon VA to his detriment, nor do 
the facts show such.  Thus, this sixth element does not 
support the appellant's request for a waiver of overpayment.  

The record does not demonstrate any additional factors which 
should be considered in adjudicating the appellant's claim 
for a waiver of the indebtedness, and the appellant has 
identified no other such factors.

In conclusion, the veteran's debt owed to VA is valid.  As 
the evidence does not show fraud, misrepresentation, or bad 
faith, he is not precluded from a waiver of overpayment of 
such indebtedness.  However, with the balancing of fault 
between the VA and debtor, the evidence does not demonstrate 
that repayment in this case would run counter to principles 
of equity and good conscience.  As such, the Board finds that 
no waiver is appropriate.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Waiver of recovery of an overpayment of VA pension benefits 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


